THE THIRTEENTH COURT OF APPEALS

                                    13-19-00363-CV


                                      LeeAnn Haley
                                            v.
       Beneficial Financial 1, Inc., Successor by Merger to Beneficial Texas, Inc.


                                   On Appeal from the
                     148th District Court of Nueces County, Texas
                          Trial Cause No. 2019DCV-3249-E


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, although she is exempt from payment due to her inability to pay costs.

      We further order this decision certified below for observance.

March 12, 2020